                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

RANDY HILL,                                        )
                                                   )
                Plaintiff,                         )
                                                   )
       v.                                          ) CIVIL ACTION NO. 1:14cv1141-CSC
                                                   )               (WO)
NANCY A. BERRYHILL,                                )
Acting Commissioner of Social Security,1           )
                                                   )
                Defendant.                         )

                             MEMORANDUM OPINION AND ORDER

       On October 9, 2018, the plaintiff filed a petition for an award of attorney’s fees pursuant

to 42 U.S.C. § 406(b) seeking $21,461.25 in attorney’s fees for work in this court which does

not exceed 25 percent of the past due benefits awarded. (Doc. # 28). On January 18, 2017, the

plaintiff was awarded past due benefits, and the Social Security Administration withheld

$27,461.25 from his past due benefits for payment of attorney’s fees. (Id.). Plaintiff’s counsel

received $6,000.00 in attorney’s fees for work performed at the administrative level. Id. See

also 42 U.S.C. § 406(a). Although the plaintiff’s counsel was previously awarded $2,552.30

in fees under the Equal Access to Justice Act (“EAJA”), counsel acknowledges that the EAJA

fee award is subject to refund to the plaintiff.2 (Id., Ex. A at 6). The United States does not

object to an award of fees, the court must be satisfied that an award is reasonable.

       The plaintiff entered into contingency fee agreements with counsel in which the plaintiff


        1
            Nancy A. Berryhill became the Acting Commissioner of Social Security on January 20, 2017.
        2
            The court will order him to do so.
agreed to payment of attorney’s fees in the amount of 25 percent of any past due benefits

awarded to him. (Doc. # 28, Ex. C). On November 7, 2014, the plaintiff sought review of the

Commissioner’s adverse decision in this court. (Doc. # 1, Compl.). Pursuant to 28 U.S.C. §

636(c)(1) and M.D. Ala. LR 73.1, the parties consented to entry of final judgment by the United

States Magistrate Judge. On April 29, 2016, the court remanded this case to the Commissioner

for further proceedings. (Docs. # 23 & 24).

       The court must independently determine whether an award of attorney’s fees in the

amount of $21,461.25 for 13.50 hours of work performed in this court, is reasonable in this

case. In Grisbrecht v. Barnhart, 535 U.S. 789, 794 (2002), the Supreme Court examined the

question of attorney’s fees in conjunction with contingency fee agreements in Social Security

disability cases. Specifically, the Court held that “§ 406(b) does not displace contingent-fee

agreements as the primary means by which fees are set for successfully representing Social

Security benefits claims in court. Rather § 406(b) calls for court review of such arrangements

as an independent check, to assure that they yield reasonable results in particular cases.” 535

U.S. at 807. The contingency fee agreement in this case does not exceed the 25 percent ceiling

established by § 406(b). However, it is not sufficient for the court to simply accept 25 percent

of past due benefits as a reasonable attorney fee.

      Courts that approach fee determinations by looking first to the contingent-fee
      agreement, then testing for reasonableness, have appropriately reduced the
      attorney’s recovery based on the character of the representation and the results the
      representation achieved.
Gisbrecht, 535 U.S. at 808.

       “Within the 25 percent boundary . . . the attorney for the successful claimant must show

                                               2
that the fee sought is reasonable for the services rendered.” Id., at 807. The burden is on

plaintiff’s counsel to demonstrate the reasonableness of the requested fee. Id. Counsel has

represented the plaintiff since 2005. Counsel is experienced in representing Social Security

claimants, and he regularly represents Social Security claimants in this court. He secured a

fully favorable decision for the plaintiff after a significant period of time. The United States

does not object to the award, and the court’s judgment about reasonableness is informed by

Gisbrecht’s conclusion that Congress did not mean to “outlaw” lawful contingent fee

agreements. Consequently, the court concludes that payment in the amount of $21,461.25 is

reasonable under the circumstances of this case.

       Accordingly, it is

       ORDERED and ADJUDGED that, pursuant to the 42 U.S.C. § 406(b), the petition for

attorney’s fees (doc. # 28) be and is hereby GRANTED, and the Commissioner shall pay to the

plaintiff’s attorney $21,461.25 of the amount previously withheld from the plaintiff’s past due

benefits. It is further

       ORDERED that plaintiff’s counsel shall pay to the plaintiff $2,552.30 which represents

previously awarded fees under the Equal Access to Justice Act (“EAJA”).

       Done this 29th day of October, 2018.


                                        /s/Charles S. Coody
                                   CHARLES S. COODY
                                   UNITED STATES MAGISTRATE JUDGE




                                               3
